OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:November 30 Date of reporting period: For the period September 28, 2012 (commencement date) through June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Meeting Date Range: 30-Sep-2012 To 30-Jun-2013 All Accounts ROCK-TENN COMPANY Security: Meeting Type: Annual Ticker: RKT Meeting Date: 25-Jan-2013 ISIN US7727392075 Vote Deadline Date: 24-Jan-2013 Agenda Management Total Ballot Shares: Last Vote Date: 13-Dec-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 G. STEPHEN FELKER 0 0 0 2 LAWRENCE L. GELLERSTEDT 0 0 0 3 JOHN W. SPIEGEL 0 0 0 2 APPROVAL OF THE ADOPTION OF THE ROCK-TENN COMPANY AMENDED AND RESTATED ANNUAL EXECUTIVE BONUS PROGRAM TO AMEND AND RESTATE ROCK- TENN COMPANY'S CURRENT ANNUAL EXECUTIVE BONUS PROGRAM, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For None 0 0 0 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ROCK-TENN COMPANY. For None 0 0 0 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 5 SHAREHOLDER PROPOSAL - REPEAL CLASSIFIED BOARD. Against None 0 0 0 MONSANTO COMPANY Security: 61166W101 Meeting Type: Annual Ticker: MON Meeting Date: 31-Jan-2013 ISIN US61166W1018 Vote Deadline Date: 30-Jan-2013 Agenda Management Total Ballot Shares: 89 Last Vote Date: 13-Dec-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DAVID L. CHICOINE, PH.D. For None 89 0 0 0 2 ELECTION OF DIRECTOR: ARTHUR H. HARPER For None 89 0 0 0 3 ELECTION OF DIRECTOR: GWENDOLYN S. KING For None 89 0 0 0 4 ELECTION OF DIRECTOR: JON R. MOELLER For None 89 0 0 0 5 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. For None 89 0 0 0 6 ADVISORY, (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 89 0 0 0 7 APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO DECLASSIFY THE BOARD. For None 89 0 0 0 8 SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Against None 0 89 0 0 DEERE & COMPANY Security: Meeting Type: Annual Ticker: DE Meeting Date: 27-Feb-2013 ISIN US2441991054 Vote Deadline Date: 26-Feb-2013 Agenda Management Total Ballot Shares: 14 Last Vote Date: 16-Jan-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SAMUEL R. ALLEN For None 14 0 0 0 2 ELECTION OF DIRECTOR: CRANDALL C. BOWLES For None 14 0 0 0 3 ELECTION OF DIRECTOR: VANCE D. COFFMAN For None 14 0 0 0 4 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. For None 14 0 0 0 5 ELECTION OF DIRECTOR: DIPAK C. JAIN For None 14 0 0 0 6 ELECTION OF DIRECTOR: CLAYTON M. JONES For None 14 0 0 0 7 ELECTION OF DIRECTOR: JOACHIM MILBERG For None 14 0 0 0 8 ELECTION OF DIRECTOR: RICHARD B. MYERS For None 14 0 0 0 9 ELECTION OF DIRECTOR: THOMAS H. PATRICK For None 14 0 0 0 10 ELECTION OF DIRECTOR: AULANA L. PETERS For None 14 0 0 0 11 ELECTION OF DIRECTOR: SHERRY M. SMITH For None 14 0 0 0 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 14 0 0 0 13 RE-APPROVAL OF THE JOHN DEERE MID- TERM INCENTIVE PLAN. For None 14 0 0 0 14 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS DEERE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For None 14 0 0 0 HUANENG POWER INTERNATIONAL, INC. Security: Meeting Type: Special Ticker: HNP Meeting Date: 12-Mar-2013 ISIN US4433041005 Vote Deadline Date: 01-Mar-2013 Agenda Management Total Ballot Shares: Last Vote Date: 27-Feb-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO CONSIDER AND APPROVE THE "RESOLUTION REGARDING THE AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF HUANENG POWER INTERNATIONAL, INC." For None 0 0 0 2 TO CONSIDER AND APPROVE THE "RESOLUTION REGARDING THE 2013 CONTINUING CONNECTED TRANSACTIONS BETWEEN THE COMPANY AND HUANENG GROUP", INCLUDING HUANENG GROUP FRAMEWORK AGREEMENT AND THE TRANSACTION CAPS THEREOF. For None 0 0 0 AGRIUM INC. Security: Meeting Type: Contested-Annual Ticker: AGU Meeting Date: 09-Apr-2013 ISIN CA0089161081 Vote Deadline Date: 04-Apr-2013 Agenda Opposition Total Ballot Shares: Last Vote Date: 21-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 THE RE-APPOINTMENT OF KPMG LLP AS THE AUDITORS OF AGRIUM AS NAMED IN AGRIUM'S MANAGEMENT PROXY CIRCULAR DATED FEBRUARY 25, 2013 (THE "MANAGEMENT CIRCULAR"). For None 0 0 0 2 ACCEPTANCE ON AN ADVISORY BASIS OF AGRIUM'S APPROACH TO EXECUTIVE COMPENSATION AS DESCRIBED IN THE MANAGEMENT CIRCULAR. Against None 0 0 0 3 THE RESOLUTION TO RECONFIRM, RATIFY AND APPROVE AGRIUM'S AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AS DESCRIBED IN THE MANAGEMENT CIRCULAR. For None 0 0 0 4 ELECTION OF DIRECTORS JANA RECOMMENDS A VOTE FOR THE FOLLOWING JANA NOMINEES: BARRY ROSENSTEIN For None 0 0 0 5 MITCHELL JACOBSON For None 0 0 0 6 STEPHEN CLARK For None 0 0 0 7 DAVID BULLOCK For None 0 0 0 8 THE HON. LYLE VANCLIEF For None 0 0 0 9 JANA RECOMMENDS A VOTE FOR THE FOLLOWING MANAGEMENT NOMINEES NAMED IN THE MANAGEMENT CIRCULAR: DAVID EVERITT For None 0 0 0 10 RUSSELL GIRLING For None 0 0 0 11 DAVID LESAR For None 0 0 0 12 JOHN LOWE For None 0 0 0 13 A. ANNE MCLELLAN For None 0 0 0 14 MICHAEL WILSON For None 0 0 0 15 VICTOR ZALESCHUK For None 0 0 0 BRF -BRASIL FOODS S.A. Security: 10552T107 Meeting Type: Annual Ticker: BRFS Meeting Date: 09-Apr-2013 ISIN US10552T1079 Vote Deadline Date: 04-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 21-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO APPROVE THE MANAGEMENT REPORT AND FINANCIAL STATEMENTS AND OTHER DOCUMENTS RELATING TO THE FISCAL YEAR ENDED DECEMBER 31, 2 APPROVE THE ALLOCATION OF NET INCOME FOR THE 2 THE PROPOSAL OF THE BOARD OF DIRECTORS. For None 0 0 0 2 TO APPROVE THE DISTRIBUTION OF REMUNERATION TO SHAREHOLDERS IN ACCORDANCE WITH THE PROPOSAL OF THE BOARD OF DIRECTORS IN THE AMOUNT OF R$274.7 MILLION, CORRESPONDING TO R$0.315855, WITH PAYMENTS MADE ON AUGUST 15,2012 (R$0.11501051 PER SHARE) AND FEBRUARY 15,2013 (R$0.20084), IN THE FORM OF INTEREST ON SHARE CAPITAL, SUBJECT TO REQUIRED WITHHOLDING OF TAXES IN ACCORDANCE WITH APPLICABLE LAW. For None 0 0 0 3 TO APPROVE THE DISTRIBUTION OF SUPPLEMENTAL DIVIDENDS IN THE AMOUNT OF R$45.3 MILLION TO BE PAID ON APRIL 30, For None 0 0 0 4 TO DEFINE THE NUMBER OF MEMBERS OF THE BOARD PURSUANT TO ART. 16 OF THE BYLAWS (ESTATUTO SOCIAL) OF THE COMPANY AS 11 MEMBERS. For None 0 0 0 5 TO ELECT THE BOARD OF DIRECTORS (MEMBERS & ALTERNATE MEMBERS) FOR A TERM OF 2 (TWO) YEARS, PURSUANT TO ART. 16 OF THE BYLAWS. For None 0 0 0 6 IF THE ELECTION OF THE BOARD IS HELD ON THE BASIS OF MULTIPLE (CUMULATIVE) VOTING (VOTO MULTIPLO) IN ACCORDANCE WITH BRAZILIAN LAW, TO DISTRIBUTE THE VOTES ATTRIBUTED TO THE ADRS HELD BY THE OWNER PROPORTIONALLY AMONG ALL MEMBERS OF THE SLATE SET FORTH IN QUESTION 5 ON THE ABOVE COLUMN. For None 0 0 0 7 TO DESIGNATE ABILIO DINIZ AS CHAIRMAN AND SERGIO ROSA AS VICE CHAIRMAN OF THE BOARD PURSUANT TO ART.16, SECTION 1 OF THE BYLAWS. For None 0 0 0 8 ELECTION OF MEMBER OF FISCAL COUNCIL: ATTILIO GUASPARI. (INDEPENDENT- FINANCIAL EXPERT). (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE AGENOR AZEVEDO DOS SANTOS). For None 0 0 0 9 ELECTION OF MEMBER OF FISCAL COUNCIL: DECIO MAGNO ANDRADE STOCHIERO. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE TARCISIO LUIZ SILVA FONTENELE). For None 0 0 0 10 ELECTION OF MEMBER OF FISCAL COUNCIL: SUSANA HANNA STIPHAN JABRA. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE PAOLA ROCHA FREIRE). For None 0 0 0 11 APPROVE THE FOLLOWING AMENDMENT TO THE BYLAWS (ESTATUTO SOCIAL) OF BRF - BRASIL FOODS S.A. (THE "COMPANY"): TO AMEND ART. 1 TO CHANGE THE NAME OF THE COMPANY FROM BRF - BRASIL FOODS S.A. TO BRF S.A. For None 0 0 0 12 TO APPROVE THE ANNUAL AGGREGATE COMPENSATION OF MEMBERS OF MANAGEMENT AND THE FISCAL COUNCIL/AUDIT COMMITTEE, IN THE AGGREGATE AMOUNT OF R$39 MILLION, INCLUDING EXTRA COMPENSATION FOR THE MONTH OF DECEMBER 2 EQUAL TO A MONTHLY SALARY. For None 0 0 0 13 TO AMEND THE STOCK OPTION PLAN (THE "PLAN"), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For None 0 0 0 ULTRAPAR PARTICIPACOES S.A. Security: 90400P101 Meeting Type: Annual Ticker: UGP Meeting Date: 10-Apr-2013 ISIN US90400P1012 Vote Deadline Date: 05-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 04-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE AUDITED FINANCIAL STATEMENTS AND MANAGEMENT'S REPORT ON THE BUSINESS REFERRING TO THE FISCAL YEAR ENDED ON DECEMBER 31ST, 2012, TOGETHER WITH REPORT FROM FISCAL COUNCIL. For None 0 0 0 2 APPROVAL OF THE ALLOCATION OF NET INCOME FOR THE FISCAL YEAR ENDED ON DECEMBER 31ST, 2012. For None 0 0 0 3 DIRECTOR For None 1 A.M. LEVY VILLELA IGEL 0 0 0 2 I. DE SOUZA MONTEIRO 0 0 0 3 L.D.C. ANDRADE FILHO 0 0 0 4 NILDEMAR SECCHES 0 0 0 5 O.E.M. DE CARVALHO 0 0 0 6 P.G. AGUIAR CUNHA 0 0 0 7 PAULO VIEIRA BELOTTI 0 0 0 8 PEDRO WONGTSCHOWSKI 0 0 0 9 RENATO OCHMAN 0 0 0 4 IN THE EVENT CUMULATIVE VOTING FOR THE ELECTION OF DIRECTORS IS REQUESTED AND, THEREFORE, THE VOTING INSTRUCTION IN ITEM 3 ABOVE IS DISREGARDED, TO ALLOCATE THE TOTAL NUMBER OF CUMULATIVE VOTES EQUALLY AMONG THE DIRECTOR NOMINEES INCLUDED IN THE SLATE OF DIRECTORS PROPOSED BY THE CURRENT BOARD OF DIRECTORS. For None 0 0 0 5 BASED ON THE REQUEST FOR INSTALLATION OF THE FISCAL COUNCIL MADE BY SHAREHOLDERS REPRESENTING MORE THAN 2% (TWO PERCENT) OF THE SHARES ISSUED BY THE COMPANY, THE ELECTION OF THE MEMBERS TO THE FISCAL COUNCIL AND SETTING OF THEIR COMPENSATION. For None 0 0 0 6 SETTING OF MANAGEMENT'S MAXIMUM YEARLY COMPENSATION. For None 0 0 0 WEYERHAEUSER COMPANY Security: Meeting Type: Annual Ticker: WY Meeting Date: 11-Apr-2013 ISIN US9621661043 Vote Deadline Date: 10-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 21-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DEBRA A. CAFARO For None 0 0 0 2 ELECTION OF DIRECTOR: MARK A. EMMERT For None 0 0 0 3 ELECTION OF DIRECTOR: DANIEL S. FULTON For None 0 0 0 4 ELECTION OF DIRECTOR: JOHN I. KIECKHEFER For None 0 0 0 5 ELECTION OF DIRECTOR: WAYNE W. MURDY For None 0 0 0 6 ELECTION OF DIRECTOR: NICOLE W. PIASECKI For None 0 0 0 7 ELECTION OF DIRECTOR: DOYLE R. SIMONS For None 0 0 0 8 ELECTION OF DIRECTOR: RICHARD H. SINKFIELD For None 0 0 0 9 ELECTION OF DIRECTOR: D. MICHAEL STEUERT For None 0 0 0 10 ELECTION OF DIRECTOR: KIM WILLIAMS For None 0 0 0 11 ELECTION OF DIRECTOR: CHARLES R. WILLIAMSON For None 0 0 0 12 PROPOSAL TO APPROVE THE WEYERHAEUSER COMPANY 2013 LONG- TERM INCENTIVE PLAN For None 0 0 0 13 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION For None 0 0 0 14 APPROVAL, ON AN ADVISORY BASIS, OF THE APPOINTMENT OF AUDITORS For None 0 0 0 ENERSIS S.A. Security: 29274F104 Meeting Type: Annual Ticker: ENI Meeting Date: 16-Apr-2013 ISIN US29274F1049 Vote Deadline Date: 10-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 04-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF ANNUAL REPORT, FINANCIAL STATEMENTS, REPORT OF THE EXTERNAL AUDITORS AND ACCOUNT INSPECTORS FOR THE FISCAL YEAR ENDED ON DECEMBER 31, For None 0 0 0 2 APPROVAL OF PROFITS AND DIVIDENDS DISTRIBUTION. For None 0 0 0 3 ELECTION OF THE BOARD OF DIRECTORS. For None 0 0 0 4 COMPENSATION FOR THE BOARD OF DIRECTORS. For None 0 0 0 5 COMPENSATION FOR THE DIRECTORS' COMMITTEE AND APPROVAL OF THEIR 2013 BUDGET. For None 0 0 0 6 APPOINTMENT OF AN EXTERNAL AUDITING FIRM GOVERNED BY CHAPTER XXVIII OF SECURITIES MARKET LAW 18,045. For None 0 0 0 7 ELECTION OF TWO ACCOUNT INSPECTORS AND THEIR SUBSTITUTES, AS WELL AS THEIR COMPENSATION. For None 0 0 0 8 APPOINTMENT OF RISK RATING AGENCIES. For None 0 0 0 9 APPROVAL OF THE INVESTMENT AND FINANCING POLICY. For None 0 0 0 10 OTHER MATTERS OF INTEREST AND COMPETENCE OF THE ORDINARY SHAREHOLDERS' MEETING. For None 0 0 0 11 OTHER NECESSARY RESOLUTIONS FOR THE PROPER IMPLEMENTATION OF THE ABOVE MENTIONED AGREEMENTS. For None 0 0 0 ADECOAGRO S A ADECOAGRO Security: L00849106 Meeting Type: Annual Ticker: AGRO Meeting Date: 17-Apr-2013 ISIN LU0584671464 Vote Deadline Date: 16-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 04-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS OF ADECOAGRO S.A. AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2012, 2011, AND 2010. For None 0 0 0 2 APPROVAL OF ADECOAGRO S.A.'S ANNUAL ACCOUNTS AS OF DECEMBER 31, 2012. For None 0 0 0 3 ALLOCATION OF RESULTS FOR THE YEAR ENDED DECEMBER 31, 2012. For None 0 0 0 4 VOTE ON DISCHARGE (QUITUS) OF THE MEMBERS OF THE BOARD OF DIRECTORS FOR THE EXERCISE OF THEIR MANDATE DURING THE YEAR ENDED DECEMBER 31, For None 0 0 0 5 COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. For None 0 0 0 6 APPOINTMENT OF PRICEWATERHOUSECOOPERS S.AR.L., REVISEUR D'ENTREPRISES AGREE AS AUDITOR OF ADECOAGRO S.A. FOR A PERIOD ENDING AT THE GENERAL MEETING APPROVING THE ANNUAL ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 7 ELECTION OF DIRECTOR: ALAN LELAND BOYCE For None 0 0 0 8 ELECTION OF DIRECTOR: ANDRES VELASCO BRANES For None 0 0 0 9 ELECTION OF DIRECTOR: PAULO ALBERT WEYLAND VIEIRA For None 0 0 0 UNIVERSAL FOREST PRODUCTS, INC. Security: Meeting Type: Annual Ticker: UFPI Meeting Date: 17-Apr-2013 ISIN US9135431040 Vote Deadline Date: 16-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 21-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 WILLIAM G. CURRIE 0 0 0 2 JOHN M. ENGLER 0 0 0 3 BRUCE A. MERINO 0 0 0 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. For None 0 0 0 3 TO APPROVE EXECUTIVE COMPENSATION. (THIS IS AN ADVISORY VOTE) For None 0 0 0 4 TO AMEND THE COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY. Against None 0 0 0 AMERICA MOVIL, S.A.B. DE C.V. Security: 02364W105 Meeting Type: Annual Ticker: AMX Meeting Date: 22-Apr-2013 ISIN US02364W1053 Vote Deadline Date: 16-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPOINTMENT OR, AS THE CASE MAY BE, REELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY THAT THE HOLDERS OF THE SERIES "L" SHARES ARE ENTITLED TO APPOINT. ADOPTION OF RESOLUTIONS THEREON. None None 0 0 0 2 APPOINTMENT OF DELEGATES TO EXECUTE, AND IF, APPLICABLE, FORMALIZE THE RESOLUTIONS ADOPTED BY THE MEETING. ADOPTION OF RESOLUTIONS THEREON. None None 0 0 0 MEADWESTVACO CORPORATION Security: Meeting Type: Annual Ticker: MWV Meeting Date: 22-Apr-2013 ISIN US5833341077 Vote Deadline Date: 19-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL E. CAMPBELL For None 0 0 0 2 ELECTION OF DIRECTOR: JAMES G. KAISER For None 0 0 0 3 ELECTION OF DIRECTOR: RICHARD B. KELSON For None 0 0 0 4 ELECTION OF DIRECTOR: JAMES M. KILTS For None 0 0 0 5 ELECTION OF DIRECTOR: SUSAN J. KROPF For None 0 0 0 6 ELECTION OF DIRECTOR: DOUGLAS S. LUKE For None 0 0 0 7 ELECTION OF DIRECTOR: JOHN A. LUKE, JR. For None 0 0 0 8 ELECTION OF DIRECTOR: GRACIA C. MARTORE For None 0 0 0 9 ELECTION OF DIRECTOR: TIMOTHY H. POWERS For None 0 0 0 10 ELECTION OF DIRECTOR: JANE L. WARNER For None 0 0 0 11 ELECTION OF DIRECTOR: ALAN D. WILSON For None 0 0 0 12 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 For None 0 0 0 13 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION For None 0 0 0 14 ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE MEADWESTVACO CORPORATION 2005 PERFORMANCE INCENTIVE PLAN For None 0 0 0 SYNGENTA AG Security: 87160A100 Meeting Type: Annual Ticker: SYT Meeting Date: 23-Apr-2013 ISIN US87160A1007 Vote Deadline Date: 12-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 04-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE ANNUAL REPORT, INCLUDING THE ANNUAL FINANCIAL STATEMENTS AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR 2012 For None 0 0 0 2 CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM For None 0 0 0 3 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE For None 0 0 0 4 APPROPRIATION OF THE AVAILABLE EARNINGS AS PER BALANCE SHEET 2012 AND DIVIDEND DECISION For None 0 0 0 5 RE-ELECTION OF MICHAEL MACK For None 0 0 0 6 RE-ELECTION OF JACQUES VINCENT For None 0 0 0 7 ELECTION OF ELENI GABRE-MADHIN For None 0 0 0 8 ELECTION OF EVELINE SAUPPER For None 0 0 0 9 ELECTION OF THE EXTERNAL AUDITOR For None 0 0 0 10 PROPOSALS OF THE BOARD OF DIRECTORS IN CASE ADDITIONAL AND/OR COUNTER- PROPOSALS ARE PRESENTED AT THE MEETING For None 0 0 0 E. I. DU PONT DE NEMOURS AND COMPANY Security: Meeting Type: Annual Ticker: DD Meeting Date: 24-Apr-2013 ISIN US2635341090 Vote Deadline Date: 23-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI For None 0 0 0 2 ELECTION OF DIRECTOR: RICHARD H. BROWN For None 0 0 0 3 ELECTION OF DIRECTOR: ROBERT A. BROWN For None 0 0 0 4 ELECTION OF DIRECTOR: BERTRAND P. COLLOMB For None 0 0 0 5 ELECTION OF DIRECTOR: CURTIS J. CRAWFORD For None 0 0 0 6 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER For None 0 0 0 7 ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT For None 0 0 0 8 ELECTION OF DIRECTOR: MARILLYN A. HEWSON For None 0 0 0 9 ELECTION OF DIRECTOR: LOIS D. JULIBER For None 0 0 0 10 ELECTION OF DIRECTOR: ELLEN J. KULLMAN For None 0 0 0 11 ELECTION OF DIRECTOR: LEE M. THOMAS For None 0 0 0 12 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 13 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION For None 0 0 0 14 ON INDEPENDENT BOARD CHAIR Against None 0 0 0 15 ON LOBBYING REPORT Against None 0 0 0 16 ON GENETICALLY ENGINEERED SEED Against None 0 0 0 17 ON EXECUTIVE COMPENSATION REPORT Against None 0 0 0 DELTIC TIMBER CORPORATION Security: Meeting Type: Annual Ticker: DEL Meeting Date: 25-Apr-2013 ISIN US2478501008 Vote Deadline Date: 24-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 RANDOLPH C. COLEY 0 0 0 2 R. HUNTER PIERSON, JR. 0 0 0 3 J. THURSTON ROACH 0 0 0 2 RATIFY THE APPOINTMENT OF KPMG LLP AS AUDITORS. For None 0 0 0 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 FIBRIA CELULOSE S.A. Security: 31573A109 Meeting Type: Annual Ticker: FBR Meeting Date: 26-Apr-2013 ISIN US31573A1097 Vote Deadline Date: 22-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TAKE THE ACCOUNTS OF THE MANAGEMENT, EXAMINE, DISCUSS AND VOTE ON THE FINANCIAL STATEMENTS, ACCOMPANIED BY THE REPORT OF THE INDEPENDENT AUDITORS. For None 0 0 0 2 RESOLVE ON THE PROPOSAL OF THE MANAGEMENT REGARDING THE ALLOCATION OF THE RESULTS. For None 0 0 0 3 RESOLVE ON THE PROPOSED CAPITAL BUDGET FOR 2013. For None 0 0 0 4 ELECT THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY. For None 0 0 0 5 SET THE AGGREGATE ANNUAL REMUNERATION TO THE MANAGEMENT OF THE COMPANY. For None 0 0 0 6 AMEND, AS PER THE MANAGEMENT'S PROPOSAL, THE HEAD OF ARTICLE 5 OF THE BYLAWS IN ORDER TO RECTIFY THE CAPITAL STOCK AND THE QUANTITY OF SHARES ISSUED. For None 0 0 0 7 AMEND, AS PER THE MANAGEMENT'S PROPOSAL, THE COMPANY'S BYLAWS SO AS TO PERMANENTLY INSTITUTE STATUTORY AUDITING COMMITTEE (CAE). For None 0 0 0 8 AMEND THE ARTICLE 27, AND ITS RESPECTIVE PARAGRAPHS, OF THE BYLAWS IN ORDER TO INCLUDE THAT THE FISCAL COUNCIL SHALL NOT OPERATE PERMANENTLY, AND SHALL ONLY BE INSTALLED UPON REQUEST BY THE SHAREHOLDERS, PURSUANT TO THE APPLICABLE LAW. For None 0 0 0 9 APPROVE, AS PER THE PREVIOUS DELIBERATIONS AND THE CONSEQUENT RENUMBERING OF THE ARTICLES, THE CONSOLIDATION OF THE COMPANY'S BYLAWS. For None 0 0 0 SEASPAN CORPORATION Security: Y75638109 Meeting Type: Annual Ticker: SSW Meeting Date: 26-Apr-2013 ISIN MHY756381098 Vote Deadline Date: 25-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 GERRY WANG 0 0 0 2 GRAHAM PORTER 0 0 0 3 HARALD H. LUDWIG 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS SEASPAN CORPORATION'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 TRANSCANADA CORPORATION Security: 89353D107 Meeting Type: Annual and Special Meeting Ticker: TRP Meeting Date: 26-Apr-2013 ISIN CA89353D1078 Vote Deadline Date: 23-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 KEVIN E. BENSON 0 0 0 2 DEREK H. BURNEY 0 0 0 3 PAULE GAUTHIER 0 0 0 4 RUSSELL K. GIRLING 0 0 0 5 S. BARRY JACKSON 0 0 0 6 PAUL L. JOSKOW 0 0 0 7 PAULA ROSPUT REYNOLDS 0 0 0 8 MARY PAT SALOMONE 0 0 0 9 W. THOMAS STEPHENS 0 0 0 10 D. MICHAEL G. STEWART 0 0 0 11 RICHARD E. WAUGH 0 0 0 2 RESOLUTION TO APPOINT KPMG LLP, CHARTERED ACCOUNTANTS AS AUDITORS AND AUTHORIZE THE DIRECTORS TO SET THEIR REMUNERATION. For None 0 0 0 3 RESOLUTION TO RECONFIRM AND AMEND THE STOCK OPTION PLAN, AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. For None 0 0 0 4 RESOLUTION TO CONTINUE AND APPROVE THE AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN, AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. For None 0 0 0 5 RESOLUTION TO ACCEPT TRANSCANADA CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. For None 0 0 0 PACKAGING CORPORATION OF AMERICA Security: Meeting Type: Annual Ticker: PKG Meeting Date: 01-May-2013 ISIN US6951561090 Vote Deadline Date: 30-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CHERYL K. BEEBE For None 0 0 0 2 ELECTION OF DIRECTOR: HASAN JAMEEL For None 0 0 0 3 ELECTION OF DIRECTOR: MARK W. KOWLZAN For None 0 0 0 4 ELECTION OF DIRECTOR: ROBERT C. LYONS For None 0 0 0 5 ELECTION OF DIRECTOR: SAMUEL M. MENCOFF For None 0 0 0 6 ELECTION OF DIRECTOR: ROGER B. PORTER For None 0 0 0 7 ELECTION OF DIRECTOR: THOMAS S. SOULELES For None 0 0 0 8 ELECTION OF DIRECTOR: PAUL T. STECKO For None 0 0 0 9 ELECTION OF DIRECTOR: JAMES D. WOODRUM For None 0 0 0 10 PROPOSAL TO APPROVE THE AMENDED AND RESTATED 1999 LONG-TERM EQUITY INCENTIVE PLAN. For None 0 0 0 11 PROPOSAL TO APPROVE OUR EXECUTIVE COMPENSATION. For None 0 0 0 12 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS OUR AUDITORS. For None 0 0 0 ARCHER-DANIELS-MIDLAND COMPANY Security: Meeting Type: Annual Ticker: ADM Meeting Date: 02-May-2013 ISIN US0394831020 Vote Deadline Date: 01-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: A.L. BOECKMANN For None 0 0 0 2 ELECTION OF DIRECTOR: G.W. BUCKLEY For None 0 0 0 3 ELECTION OF DIRECTOR: M.H. CARTER For None 0 0 0 4 ELECTION OF DIRECTOR: T.K. CREWS For None 0 0 0 5 ELECTION OF DIRECTOR: P. DUFOUR For None 0 0 0 6 ELECTION OF DIRECTOR: D.E. FELSINGER For None 0 0 0 7 ELECTION OF DIRECTOR: A. MACIEL For None 0 0 0 8 ELECTION OF DIRECTOR: P.J. MOORE For None 0 0 0 9 ELECTION OF DIRECTOR: T.F. O'NEILL For None 0 0 0 10 ELECTION OF DIRECTOR: D. SHIH For None 0 0 0 11 ELECTION OF DIRECTOR: K.R. WESTBROOK For None 0 0 0 12 ELECTION OF DIRECTOR: P.A. WOERTZ For None 0 0 0 13 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 HEALTH CARE REIT, INC. Security: 42217K106 Meeting Type: Annual Ticker: HCN Meeting Date: 02-May-2013 ISIN US42217K1060 Vote Deadline Date: 01-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. For None 0 0 0 2 ELECTION OF DIRECTOR: GEORGE L. CHAPMAN For None 0 0 0 3 ELECTION OF DIRECTOR: THOMAS J. DEROSA For None 0 0 0 4 ELECTION OF DIRECTOR: JEFFREY H. DONAHUE For None 0 0 0 5 ELECTION OF DIRECTOR: PETER J. GRUA For None 0 0 0 6 ELECTION OF DIRECTOR: FRED S. KLIPSCH For None 0 0 0 7 ELECTION OF DIRECTOR: SHARON M. OSTER For None 0 0 0 8 ELECTION OF DIRECTOR: JEFFREY R. OTTEN For None 0 0 0 9 ELECTION OF DIRECTOR: JUDITH C. PELHAM For None 0 0 0 10 ELECTION OF DIRECTOR: R. SCOTT TRUMBULL For None 0 0 0 11 APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC. For None 0 0 0 12 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2013. For None 0 0 0 LOUISIANA-PACIFIC CORPORATION Security: Meeting Type: Annual Ticker: LPX Meeting Date: 03-May-2013 ISIN US5463471053 Vote Deadline Date: 02-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 LIZANNE C. GOTTUNG 0 0 0 2 DUSTAN E. MCCOY 0 0 0 3 COLIN D. WATSON 0 0 0 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS LP'S INDEPENDENT AUDITOR FOR 2013. For None 0 0 0 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 4 APPROVAL OF THE LOUISIANA PACIFIC CORPORATION 2 AWARD PLAN. For None 0 0 0 POTLATCH CORPORATION Security: Meeting Type: Annual Ticker: PCH Meeting Date: 06-May-2013 ISIN US7376301039 Vote Deadline Date: 03-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL J. COVEY For None 0 0 0 2 ELECTION OF DIRECTOR: CHARLES P. GRENIER For None 0 0 0 3 ELECTION OF DIRECTOR: GREGORY L. QUESNEL For None 0 0 0 4 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR 2013. For None 0 0 0 5 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 PLUM CREEK TIMBER COMPANY, INC. Security: Meeting Type: Annual Ticker: PCL Meeting Date: 07-May-2013 ISIN US7292511083 Vote Deadline Date: 06-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICK R. HOLLEY For None 0 0 0 2 ELECTION OF DIRECTOR: ROBIN JOSEPHS For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN G. MCDONALD For None 0 0 0 4 ELECTION OF DIRECTOR: ROBERT B. MCLEOD For None 0 0 0 5 ELECTION OF DIRECTOR: JOHN F. MORGAN SR. For None 0 0 0 6 ELECTION OF DIRECTOR: MARC F. RACICOT For None 0 0 0 7 ELECTION OF DIRECTOR: LAWRENCE A. SELZER For None 0 0 0 8 ELECTION OF DIRECTOR: STEPHEN C. TOBIAS For None 0 0 0 9 ELECTION OF DIRECTOR: MARTIN A. WHITE For None 0 0 0 10 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. For None 0 0 0 11 TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. For None 0 0 0 AQUA AMERICA, INC. Security: 03836W103 Meeting Type: Annual Ticker: WTR Meeting Date: 08-May-2013 ISIN US03836W1036 Vote Deadline Date: 07-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 NICK DEBENEDICTIS 0 0 0 2 RICHARD GLANTON 0 0 0 3 LON GREENBERG 0 0 0 4 WILLIAM HANKOWSKY 0 0 0 5 WENDELL HOLLAND 0 0 0 6 ANDREW SORDONI III 0 0 0 2 TO CONSIDER AND TAKE ACTION ON THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE 2 For None 0 0 0 3 TO CONSIDER AND TAKE ACTION ON AN ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION PROGRAMS AS DISCLOSED IN THE PROXY STATEMENT. For None 0 0 0 4 TO CONSIDER AND TAKE ACTION ON A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS CREATE A COMPREHENSIVE POLICY ARTICULATING THE COMPANY'S RESPECT FOR AND COMMITMENT TO THE HUMAN RIGHT TO WATER, IF PROPERLY PRESENTED AT THE MEETING. Against None 0 0 0 ENBRIDGE INC. Security: 29250N105 Meeting Type: Annual Ticker: ENB Meeting Date: 08-May-2013 ISIN CA29250N1050 Vote Deadline Date: 03-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 DAVID A. ARLEDGE 0 0 0 2 JAMES J. BLANCHARD 0 0 0 3 J. LORNE BRAITHWAITE 0 0 0 4 J. HERB ENGLAND 0 0 0 5 CHARLES W. FISCHER 0 0 0 6 V.M. KEMPSTON DARKES 0 0 0 7 DAVID A. LESLIE 0 0 0 8 AL MONACO 0 0 0 9 GEORGE K. PETTY 0 0 0 10 CHARLES E. SHULTZ 0 0 0 11 DAN C. TUTCHER 0 0 0 12 CATHERINE L. WILLIAMS 0 0 0 2 APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS. For None 0 0 0 3 VOTE ON OUR APPROACH TO EXECUTIVE COMPENSATION. WHILE THIS VOTE IS NON- BINDING, IT GIVES SHAREHOLDERS AN OPPORTUNITY TO PROVIDE IMPORTANT INPUT TO OUR BOARD. For None 0 0 0 P.H. GLATFELTER COMPANY Security: Meeting Type: Annual Ticker: GLT Meeting Date: 09-May-2013 ISIN US3773161043 Vote Deadline Date: 08-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 KATHLEEN A. DAHLBERG 0 0 0 2 NICHOLAS DEBENEDICTIS 0 0 0 3 KEVIN M. FOGARTY 0 0 0 4 J. ROBERT HALL 0 0 0 5 RICHARD C. ILL 0 0 0 6 RONALD J. NAPLES 0 0 0 7 DANTE C. PARRINI 0 0 0 8 RICHARD L. SMOOT 0 0 0 9 LEE C. STEWART 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 3 PROPOSAL TO APPROVE THE COMPANY'S AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN FOR PURPOSES OF COMPLYING WITH SECTION 162(M) OF THE INTERNAL REVENUE CODE, INCLUDING AN INCREASE IN THE NUMBER OF SHARES AVAILABLE TO BE AWARDED UNDER THE PLAN, AS DESCRIBED IN AND INCLUDED AS APPENDIX A TO THE PROXY STATEMENT. For None 0 0 0 4 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION AND PAY PRACTICES. For None 0 0 0 SBA COMMUNICATIONS CORPORATION Security: 78388J106 Meeting Type: Annual Ticker: SBAC Meeting Date: 09-May-2013 ISIN US78388J1060 Vote Deadline Date: 08-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: KEVIN L. BEEBE For None 0 0 0 2 ELECTION OF DIRECTOR: JACK LANGER For None 0 0 0 3 ELECTION OF DIRECTOR: JEFFREY A. STOOPS For None 0 0 0 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS SBA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. For None 0 0 0 5 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF SBA'S NAMED EXECUTIVE OFFICERS. For None 0 0 0 INTERNATIONAL PAPER COMPANY Security: Meeting Type: Annual Ticker: IP Meeting Date: 13-May-2013 ISIN US4601461035 Vote Deadline Date: 10-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DAVID J. BRONCZEK For None 0 0 0 2 ELECTION OF DIRECTOR: AHMET C. DORDUNCU For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN V. FARACI For None 0 0 0 4 ELECTION OF DIRECTOR: ILENE S. GORDON For None 0 0 0 5 ELECTION OF DIRECTOR: STACEY J. MOBLEY For None 0 0 0 6 ELECTION OF DIRECTOR: JOAN E. SPERO For None 0 0 0 7 ELECTION OF DIRECTOR: JOHN L. TOWNSEND, III For None 0 0 0 8 ELECTION OF DIRECTOR: JOHN F. TURNER For None 0 0 0 9 ELECTION OF DIRECTOR: WILLIAM G. WALTER For None 0 0 0 10 ELECTION OF DIRECTOR: J. STEVEN WHISLER For None 0 0 0 11 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 For None 0 0 0 12 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION REGARDING SHAREOWNER ACTION BY WRITTEN CONSENT For None 0 0 0 13 A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED UNDER THE HEADING "COMPENSATION DISCUSSION & ANALYSIS" For None 0 0 0 14 SHAREOWNER PROPOSAL CONCERNING A POLICY ON ACCELERATED VESTING OF EQUITY AWARDS OF SENIOR EXECUTIVES UPON A CHANGE IN CONTROL Against None 0 0 0 CF INDUSTRIES HOLDINGS, INC. Security: Meeting Type: Annual Ticker: CF Meeting Date: 14-May-2013 ISIN US1252691001 Vote Deadline Date: 13-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROBERT C. ARZBAECHER For None 0 0 0 2 ELECTION OF DIRECTOR: STEPHEN J. HAGGE For None 0 0 0 3 ELECTION OF DIRECTOR: EDWARD A. SCHMITT For None 0 0 0 4 APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. For None 0 0 0 5 APPROVE AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF CF INDUSTRIES HOLDINGS, INC.'S NAMED EXECUTIVE OFFICERS. For None 0 0 0 6 RATIFICATION OF THE SELECTION OF KPMG LLP AS CF INDUSTRIES HOLDINGS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 7 STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTING STANDARD, IF PROPERLY PRESENTED AT THE MEETING. Against None 0 0 0 8 STOCKHOLDER PROPOSAL REGARDING BOARD DIVERSITY, IF PROPERLY PRESENTED AT THE MEETING. Against None 0 0 0 9 STOCKHOLDER PROPOSAL REGARDING POLITICAL USE OF CORPORATE ASSETS, IF PROPERLY PRESENTED AT THE MEETING. Against None 0 0 0 10 STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Against None 0 0 0 VEOLIA ENVIRONNEMENT Security: 92334N103 Meeting Type: Annual Ticker: VE Meeting Date: 14-May-2013 ISIN US92334N1037 Vote Deadline Date: 07-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE PARENT COMPANY FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2012. For None 0 0 0 2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2012. For None 0 0 0 3 APPROVAL OF THE EXPENSES AND CHARGES REFERRED TO IN ARTICLE 39-4 OF THE GENERAL TAX CODE. For None 0 0 0 4 APPROVAL OF THE RESULTS FOR THE FISCAL YEAR 2 THE DIVIDEND. For None 0 0 0 5 OPTION TO RECEIVE PAYMENT OF THE DIVIDEND IN SHARES. For None 0 0 0 6 APPROVAL OF RELATED-PARTY AGREEMENTS THAT ARE SUBJECT TO ARTICLE L. 225-38 AND L. 225-- 42 OF THE COMMERCIAL CODE. For None 0 0 0 7 APPROVAL OF A RELATED-PARTY AGREEMENT THAT IS SUBJECT TO ARTICLE L. 225-42-1 OF THE COMMERCIAL CODE ENTERED INTO WITH ANTOINE FREROT. For None 0 0 0 8 RENEWAL OF THE TERM OF OFFICE OF A DIRECTOR. For None 0 0 0 9 RENEWAL OF THE TERM OF OFFICE OF A DIRECTOR. For None 0 0 0 10 RATIFICATION OF THE APPOINTMENT OF A DIRECTOR AND RENEWAL OF THE TERM OF OFFICE OF A DIRECTOR. For None 0 0 0 11 RENEWAL OF THE APPOINTMENT OF A PRINCIPAL STATUTORY AUDITOR. For None 0 0 0 12 APPOINTMENT OF A DEPUTY STATUTORY AUDITOR. For None 0 0 0 13 AUTHORIZATION TO BE GIVEN TO THE BOARD OF DIRECTORS TO DEAL IN THE COMPANY'S SHARES. For None 0 0 0 14 DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO INCREASE THE AUTHORIZED SHARE CAPITAL BY THE ISSUE OF SHARES OR EQUITY-LINKED SECURITIES AND RESERVED FOR THE MEMBERS OF COMPANY SAVINGS PLANS, WITH CANCELLATION OF PREFERENTIAL SUBSCRIPTION RIGHTS. For None 0 0 0 15 DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO INCREASE THE AUTHORIZED SHARE CAPITAL BY THE ISSUE OF SHARES RESERVED FOR CATEGORIES OF PERSONS, WITH CANCELLATION OF PREFERENTIAL SUBSCRIPTION RIGHTS. For None 0 0 0 16 AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO THE FUNCTIONS OF THE VICE-CHAIRMAN. For None 0 0 0 INGREDION INC Security: Meeting Type: Annual Ticker: INGR Meeting Date: 15-May-2013 ISIN US4571871023 Vote Deadline Date: 14-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICHARD J. ALMEIDA For None 0 0 0 2 ELECTION OF DIRECTOR: LUIS ARANGUREN- TRELLEZ For None 0 0 0 3 ELECTION OF DIRECTOR: DAVID B. FISCHER For None 0 0 0 4 ELECTION OF DIRECTOR: ILENE S. GORDON For None 0 0 0 5 ELECTION OF DIRECTOR: PAUL HANRAHAN For None 0 0 0 6 ELECTION OF DIRECTOR: WAYNE M. HEWETT For None 0 0 0 7 ELECTION OF DIRECTOR: GREGORY B. KENNY For None 0 0 0 8 ELECTION OF DIRECTOR: BARBARA A. KLEIN For None 0 0 0 9 ELECTION OF DIRECTOR: JAMES M. RINGLER For None 0 0 0 10 ELECTION OF DIRECTOR: DWAYNE A. WILSON For None 0 0 0 11 TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For None 0 0 0 12 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY AND ITS SUBSIDIARIES, IN RESPECT OF THE COMPANY'S OPERATIONS IN 2013. For None 0 0 0 KAPSTONE PAPER & PACKAGING CORPORATION Security: 48562P103 Meeting Type: Annual Ticker: KS Meeting Date: 16-May-2013 ISIN US48562P1030 Vote Deadline Date: 15-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 BRIAN R. GAMACHE 0 0 0 2 S. JAY STEWART 0 0 0 3 DAVID P. STORCH 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 4 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED 2008 PERFORMANCE INCENTIVE PLAN. For None 0 0 0 POTASH CORPORATION OF SASKATCHEWAN INC. Security: 73755L107 Meeting Type: Annual and Special Meeting Ticker: POT Meeting Date: 16-May-2013 ISIN CA73755L1076 Vote Deadline Date: 14-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 C.M. BURLEY 0 0 0 2 D.G. CHYNOWETH 0 0 0 3 D. CLAUW 0 0 0 4 W.J. DOYLE 0 0 0 5 J.W. ESTEY 0 0 0 6 G.W. GRANDEY 0 0 0 7 C.S. HOFFMAN 0 0 0 8 D.J. HOWE 0 0 0 9 A.D. LABERGE 0 0 0 10 K.G. MARTELL 0 0 0 11 J.J. MCCAIG 0 0 0 12 M. MOGFORD 0 0 0 13 E. VIYELLA DE PALIZA 0 0 0 2 THE APPOINTMENT OF DELOITTE LLP AS AUDITORS OF THE CORPORATION. For None 0 0 0 3 THE RESOLUTION (ATTACHED AS APPENDIX B TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) APPROVING THE ADOPTION OF A NEW PERFORMANCE OPTION PLAN, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX C TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For None 0 0 0 4 THE ADVISORY RESOLUTION ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For None 0 0 0 RAYONIER INC. Security: Meeting Type: Annual Ticker: RYN Meeting Date: 16-May-2013 ISIN US7549071030 Vote Deadline Date: 15-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: C. DAVID BROWN, II For None 0 0 0 2 ELECTION OF DIRECTOR: JOHN E. BUSH For None 0 0 0 3 ELECTION OF DIRECTOR: THOMAS I. MORGAN For None 0 0 0 4 REAPPROVAL OF THE MATERIAL TERMS OF PERFORMANCE-BASED AWARDS UNDER THE RAYONIER NON-EQUITY INCENTIVE PLAN For None 0 0 0 5 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT For None 0 0 0 6 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY For None 0 0 0 THE WILLIAMS COMPANIES, INC. Security: Meeting Type: Annual Ticker: WMB Meeting Date: 16-May-2013 ISIN US9694571004 Vote Deadline Date: 15-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ALAN S. ARMSTRONG For None 0 0 0 2 ELECTION OF DIRECTOR: JOSEPH R. CLEVELAND For None 0 0 0 3 ELECTION OF DIRECTOR: KATHLEEN B. COOPER For None 0 0 0 4 ELECTION OF DIRECTOR: JOHN A. HAGG For None 0 0 0 5 ELECTION OF DIRECTOR: JUANITA H. HINSHAW For None 0 0 0 6 ELECTION OF DIRECTOR: RALPH IZZO For None 0 0 0 7 ELECTION OF DIRECTOR: FRANK T. MACINNIS For None 0 0 0 8 ELECTION OF DIRECTOR: STEVEN W. NANCE For None 0 0 0 9 ELECTION OF DIRECTOR: MURRAY D. SMITH For None 0 0 0 10 ELECTION OF DIRECTOR: JANICE D. STONEY For None 0 0 0 11 ELECTION OF DIRECTOR: LAURA A. SUGG For None 0 0 0 12 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2013. For None 0 0 0 13 APPROVAL, BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 TOTAL S.A. Security: 89151E109 Meeting Type: Annual Ticker: TOT Meeting Date: 17-May-2013 ISIN US89151E1091 Vote Deadline Date: 08-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS DATED DECEMBER 31, 2012. For None 0 0 0 2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS DATED DECEMBER 31, 2012. For None 0 0 0 3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND. For None 0 0 0 4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY. For None 0 0 0 5 RENEWAL OF THE APPOINTMENT OF MR. THIERRY DESMAREST AS A DIRECTOR. For None 0 0 0 6 RENEWAL OF THE APPOINTMENT OF MR. GUNNAR BROCK AS A DIRECTOR. For None 0 0 0 7 RENEWAL OF THE APPOINTMENT OF MR. GERARD LAMARCHE AS A DIRECTOR. For None 0 0 0 8 APPOINTMENT OF A DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS: TO VOTE FOR CANDIDATE: MR. CHARLES KELLER*-ELECT FOR TO VOTE FOR CANDIDATE: MR. PHILIPPE MARCHANDISE*-ELECT AGAINST For None 0 0 0 9 DETERMINATION OF THE TOTAL AMOUNT OF DIRECTORS COMPENSATION. For None 0 0 0 10 AUTHORIZATION TO THE BOARD OF DIRECTORS TO GRANT SUBSCRIPTION OR PURCHASE OPTIONS FOR THE COMPANY'S SHARES TO CERTAIN EMPLOYEES OF THE GROUP AS WELL AS TO THE MANAGEMENT OF THE COMPANY OR OF OTHER GROUP COMPANIES, ENTAILING SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED AS A RESULT OF THE EXERCISE OF SUBSCRIPTION OPTIONS. For None 0 0 0 11 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED IN ARTICLES L. 3332-18 AND FOLLOWING THE FRENCH LABOUR CODE, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED DUE TO THE SUBSCRIPTION OF SHARES BY GROUP EMPLOYEES. For None 0 0 0 12 ESTABLISHMENT OF AN INDEPENDENT ETHICS COMMITTEE. Against None 0 0 0 13 COMPONENTS OF THE COMPENSATION OF CORPORATE OFFICERS AND EMPLOYEES THAT ARE LINKED TO INDUSTRIAL SAFETY INDICATORS. Against None 0 0 0 14 TOTAL'S COMMITMENT TO THE DIVERSITY LABEL. Against None 0 0 0 15 EMPLOYEE REPRESENTATIVE ON THE COMPENSATION COMMITTEE. Against None 0 0 0 16 EXPANSION OF INDIVIDUAL SHARE OWNERSHIP (LOYALTY DIVIDEND). Against None 0 0 0 TRANSOCEAN, LTD. Security: H8817H100 Meeting Type: Contested-Annual Ticker: RIG Meeting Date: 17-May-2013 ISIN CH0048265513 Vote Deadline Date: 16-May-2013 Agenda Opposition Total Ballot Shares: Last Vote Date: 09-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENT OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2012. None For 0 0 0 2 APPROPRIATION OF THE AVAILABLE EARNINGS FOR FISCAL YEAR 2012. None For 0 0 0 3 APPROVAL OF THE COMPANY'S PAYMENT OF A DIVIDEND IN PRINCIPLE. For For 0 0 0 4 COMPANY DISTRIBUTION PROPOSAL IN AN AMOUNT OF USD 2.24 PER SHARE MARK EITHER 3B1 OR 3B2 BUT NOT BOTH. Against Abstain 0 0 0 5 ICAHN GROUP DISTRIBUTION PROPOSAL IN AN AMOUNT OF USD 4.00 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH. For Abstain 0 0 0 6 READOPTION OF AUTHORIZED SHARE CAPITAL ALLOWING THE BOARD OF DIRECTORS TO ISSUE UP TO A MAXIMUM OF Against For 0 0 0 7 REPEAL OF STAGGERED BOARD. For Abstain 0 0 0 8 FREDERICO F. CURADO: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. For Abstain 0 0 0 9 STEVEN L. NEWMAN: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. For Abstain 0 0 0 10 THOMAS W. CASON: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Against Abstain 0 0 0 11 ROBERT M. SPRAGUE: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Against Abstain 0 0 0 12 J. MICHAEL TALBERT: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Against Abstain 0 0 0 13 JOHN J. LIPINSKI: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. For Abstain 0 0 0 14 JOSE MARIA ALAPONT: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. For Abstain 0 0 0 15 SAMUEL MERKSAMER: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. For Abstain 0 0 0 16 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. For For 0 0 0 17 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. None For 0 0 0 TRANSOCEAN, LTD. Security: H8817H100 Meeting Type: Contested-Annual Ticker: RIG Meeting Date: 17-May-2013 ISIN CH0048265513 Vote Deadline Date: 16-May-2013 Agenda Opposition Total Ballot Shares: Last Vote Date: 09-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENT OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2012. None For 0 0 0 2 APPROPRIATION OF THE AVAILABLE EARNINGS FOR FISCAL YEAR 2012. None For 0 0 0 3 APPROVAL OF THE COMPANY'S PAYMENT OF A DIVIDEND IN PRINCIPLE. For For 0 0 0 4 COMPANY DISTRIBUTION PROPOSAL IN AN AMOUNT OF USD 2.24 PER SHARE MARK EITHER 3B1 OR 3B2 BUT NOT BOTH. Against Abstain 0 0 0 5 ICAHN GROUP DISTRIBUTION PROPOSAL IN AN AMOUNT OF USD 4.00 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH. For Abstain 0 0 0 6 READOPTION OF AUTHORIZED SHARE CAPITAL ALLOWING THE BOARD OF DIRECTORS TO ISSUE UP TO A MAXIMUM OF Against For 0 0 0 7 REPEAL OF STAGGERED BOARD. For Abstain 0 0 0 8 FREDERICO F. CURADO: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. For Abstain 0 0 0 9 STEVEN L. NEWMAN: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. For Abstain 0 0 0 10 THOMAS W. CASON: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Against Abstain 0 0 0 11 ROBERT M. SPRAGUE: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Against Abstain 0 0 0 12 J. MICHAEL TALBERT: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Against Abstain 0 0 0 13 JOHN J. LIPINSKI: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. For Abstain 0 0 0 14 JOSE MARIA ALAPONT: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. For Abstain 0 0 0 15 SAMUEL MERKSAMER: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. For Abstain 0 0 0 16 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. For For 0 0 0 17 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. None For 0 0 0 AMERICAN TOWER CORPORATION Security: 03027X100 Meeting Type: Annual Ticker: AMT Meeting Date: 21-May-2013 ISIN US03027X1000 Vote Deadline Date: 20-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RAYMOND P. DOLAN For None 0 0 0 2 ELECTION OF DIRECTOR: RONALD M. DYKES For None 0 0 0 3 ELECTION OF DIRECTOR: CAROLYN F. KATZ For None 0 0 0 4 ELECTION OF DIRECTOR: GUSTAVO LARA CANTU For None 0 0 0 5 ELECTION OF DIRECTOR: JOANN A. REED For None 0 0 0 6 ELECTION OF DIRECTOR: PAMELA D.A. REEVE For None 0 0 0 7 ELECTION OF DIRECTOR: DAVID E. SHARBUTT For None 0 0 0 8 ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. For None 0 0 0 9 ELECTION OF DIRECTOR: SAMME L. THOMPSON For None 0 0 0 10 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 11 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 12 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED BY- LAWS TO REDUCE THE OWNERSHIP THRESHOLD REQUIRED TO CALL A SPECIAL MEETING. For None 0 0 0 GUANGSHEN RAILWAY COMPANY LIMITED Security: 40065W107 Meeting Type: Annual Ticker: GSH Meeting Date: 23-May-2013 ISIN US40065W1071 Vote Deadline Date: 17-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO REVIEW AND APPROVE THE WORK REPORT OF THE BOARD OF DIRECTORS OF THE COMPANY FOR 2012 For Abstain 0 0 0 2 TO REVIEW AND APPROVE THE WORK REPORT OF THE SUPERVISORY COMMITTEE OF THE COMPANY FOR 2012 For Abstain 0 0 0 3 TO REVIEW AND APPROVE THE AUDITED FINANCIAL STATEMENTS OF THE COMPANY FOR 2012 For Abstain 0 0 0 4 TO REVIEW AND APPROVE THE PROFITS DISTRIBUTION PROPOSAL OF THE COMPANY FOR 2012 For Abstain 0 0 0 5 TO REVIEW AND APPROVE THE FINANCIAL BUDGET PROPOSAL OF THE COMPANY FOR For Abstain 0 0 0 6 TO REVIEW AND APPROVE THE RE- APPOINTMENT OF PRICEWATERHOUSECOOPERS ZHONG TIAN CPAS COMPANY LIMITED AS THE PRC AUDITOR TO THE COMPANY FOR 2013 AND TO AUTHORIZE THE BOARD OF DIRECTORS AND THE AUDIT COMMITTEE TO DETERMINE ITS REMUNERATION For Abstain 0 0 0 7 TO REVIEW AND APPROVE THE RE- APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE INTERNATIONAL AUDITOR TO THE COMPANY FOR 2 OF DIRECTORS AND THE AUDIT COMMITTEE TO DETERMINE ITS REMUNERATION For Abstain 0 0 0 BUNGE LIMITED Security: G16962105 Meeting Type: Annual Ticker: BG Meeting Date: 24-May-2013 ISIN BMG169621056 Vote Deadline Date: 23-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BERNARD DE LA TOUR D'AUVERGNE LAURAGUAIS For None 0 0 0 2 ELECTION OF DIRECTOR: WILLIAM ENGELS For None 0 0 0 3 ELECTION OF DIRECTOR: L. PATRICK LUPO For None 0 0 0 4 ELECTION OF DIRECTOR: SOREN SCHRODER For None 0 0 0 5 TO APPOINT DELOITTE & TOUCHE LLP AS BUNGE LIMITED'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE THE INDEPENDENT AUDITORS' FEES. For None 0 0 0 6 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 CNOOC LIMITED Security: Meeting Type: Annual Ticker: CEO Meeting Date: 24-May-2013 ISIN US1261321095 Vote Deadline Date: 17-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO RECEIVE AND CONSIDER THE AUDITED STATEMENT OF ACCOUNTS TOGETHER WITH REPORT OF THE DIRECTORS AND INDEPENDENT AUDITORS. For Abstain 0 0 0 2 TO DECLARE A FINAL DIVIDEND FOR THE YEAR ENDED 31 DECEMBER 2012. For Abstain 0 0 0 3 TO RE-ELECT MR. YANG HUA AS A NON- EXECUTIVE DIRECTOR OF THE COMPANY. For Abstain 0 0 0 4 TO RE-ELECT MR. ZHOU SHOUWEI AS A NON-EXECUTIVE DIRECTOR OF THE COMPANY. For Abstain 0 0 0 5 TO RE-ELECT MR. CHIU SUNG HONG AS AN INDEPENDENT NON-EXECUTIVE DIRECTOR OF THE COMPANY. For Abstain 0 0 0 6 TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE REMUNERATION OF EACH OF THE DIRECTORS. For Abstain 0 0 0 7 TO APPOINT DELOITTE TOUCHE TOHMATSU AS INDEPENDENT AUDITORS AND TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. For Abstain 0 0 0 8 GRANT A GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE SHARES IN THE CAPITAL OF THE COMPANY NOT EXCEEDING 10% OF THE SHARE CAPITAL IN ISSUE AS AT THE DATE OF PASSING OF THIS RESOLUTION. For Abstain 0 0 0 9 TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO ISSUE, ALLOT AND DEAL WITH ADDITIONAL SHARES IN THE CAPITAL OF THE COMPANY. For Abstain 0 0 0 10 TO EXTEND THE GENERAL MANDATE GRANTED TO THE DIRECTORS TO ISSUE, ALLOT AND DEAL WITH SHARES IN THE CAPITAL OF THE COMPANY. For Abstain 0 0 0 MARKWEST ENERGY PARTNERS LP Security: Meeting Type: Annual Ticker: MWE Meeting Date: 29-May-2013 ISIN US5707591005 Vote Deadline Date: 28-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 FRANK M. SEMPLE 0 0 0 2 DONALD D. WOLF 0 0 0 3 KEITH E. BAILEY 0 0 0 4 MICHAEL L. BEATTY 0 0 0 5 CHARLES K. DEMPSTER 0 0 0 6 DONALD C. HEPPERMANN 0 0 0 7 RANDALL J. LARSON 0 0 0 8 ANNE E. FOX MOUNSEY 0 0 0 9 WILLIAM P. NICOLETTI 0 0 0 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, For None 0 0 0 CHINA MOBILE (HONG KONG) LIMITED Security: 16941M109 Meeting Type: Annual Ticker: CHL Meeting Date: 30-May-2013 ISIN US16941M1099 Vote Deadline Date: 21-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO RECEIVE AND CONSIDER THE AUDITED FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITORS OF THE COMPANY AND ITS SUBSIDIARIES FOR THE YEAR ENDED 31 DECEMBER 2012. For None 0 0 0 2 TO DECLARE A FINAL DIVIDEND FOR THE YEAR ENDED 31 DECEMBER 2012. For None 0 0 0 3 TO RE-ELECT THE MR. LI YUE AS A DIRECTOR OF THE COMPANY. For None 0 0 0 4 TO RE-ELECT THE MR. XUE TAOHAI AS A DIRECTOR OF THE COMPANY. For None 0 0 0 5 TO RE-ELECT THE MADAM HUANG WENLIN AS A DIRECTOR OF THE COMPANY For None 0 0 0 6 APPOINT MESSRS PRICEWATERHOUSECOOPERS AND PRICEWATERHOUSECOOPERS ZHONG TIAN CPAS LIMITED AS AUDITORS OF COMPANY AND ITS SUBSIDIARIES FOR HONG KONG FINANCIAL REPORTING AND U.S. FINANCIAL REPORTING PURPOSES, RESPECTIVELY, AND TO AUTHORISE THE DIRECTORS TO FIX THEIR REMUNERATION. For None 0 0 0 7 GENERAL MANDATE TO DIRECTORS TO REPURCHASE SHARES IN COMPANY NOT EXCEEDING 10% OF AGGREGATE NOMINAL AMT. OF ISSUED SHARE CAPITAL. For None 0 0 0 8 TO GIVE A GENERAL MANDATE TO THE DIRECTORS TO ISSUE, ALLOT AND DEAL WITH ADDITIONAL SHARES IN THE COMPANY NOT EXCEEDING 20% OF THE AGGREGATE NOMINAL AMOUNT OF EXISTING ISSUED SHARE CAPITAL. For None 0 0 0 9 TO EXTEND THE GENERAL MANDATE GRANTED TO THE DIRECTORS TO ISSUE, ALLOT AND DEAL WITH SHARES BY THE NUMBER OF SHARES REPURCHASED. For None 0 0 0 DUPONT FABROS TECHNOLOGY, INC. Security: 26613Q106 Meeting Type: Annual Ticker: DFT Meeting Date: 30-May-2013 ISIN US26613Q1067 Vote Deadline Date: 29-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 MICHAEL A. COKE 0 0 0 2 LAMMOT J. DU PONT 0 0 0 3 THOMAS D. ECKERT 0 0 0 4 HOSSEIN FATEH 0 0 0 5 JONATHAN G. HEILIGER 0 0 0 6 FREDERIC V. MALEK 0 0 0 7 JOHN T. ROBERTS, JR. 0 0 0 8 JOHN H. TOOLE 0 0 0 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION(SAY-ON-PAY VOTE). For None 0 0 0 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 TELEFONICA, S.A. Security: Meeting Type: Annual Ticker: TEF Meeting Date: 30-May-2013 ISIN US8793822086 Vote Deadline Date: 28-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 22-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 EXAMINATION AND APPROVAL, IF APPLICABLE, OF THE INDIVIDUAL ANNUAL ACCOUNTS, THE CONSOLIDATED FINANCIAL STATEMENTS (CONSOLIDATED ANNUAL ACCOUNTS) AND THE MANAGEMENT REPORT OF TELEFONICA, S.A. AND OF ITS CONSOLIDATED GROUP OF COMPANIES, AS WELL AS OF THE PROPOSED ALLOCATION OF THE PROFITS/LOSSES OF TELEFONICA, S.A. AND THE MANAGEMENT OF ITS BOARD OF DIRECTORS, ALL WITH RESPECT TO FISCAL YEAR 2012. None For 0 0 0 2 RE-ELECTION OF MR. JOSE MARIA ABRIL PEREZ AS DIRECTOR. None For 0 0 0 3 RE-ELECTION OF MR. JOSE FERNANDO DE ALMANSA MORENO-BARREDA AS DIRECTOR. None For 0 0 0 4 RE-ELECTION OF MS. EVA CASTILLO SANZ AS DIRECTOR. None For 0 0 0 5 RE-ELECTION OF MR. LUIZ FERNANDO FURLAN AS DIRECTOR. None For 0 0 0 6 RE-ELECTION OF MR. FRANCISCO JAVIER DE PAZ MANCHO AS DIRECTOR. None For 0 0 0 7 RATIFICATION OF MR. SANTIAGO FERNANDEZ VALBUENA AS DIRECTOR. None For 0 0 0 8 RE-ELECTION OF THE AUDITOR FOR FISCAL YEAR 2013. None For 0 0 0 9 AMENDMENT OF ARTICLES 17 (IN CONNECTION WITH A PART OF ITS CONTENT WHICH WILL BECOME A NEW ARTICLE 20), AND 20 BIS OF THE BY-LAWS (WHICH BECOMES THE NEW ARTICLE 25), AND ADDITION OF TWO NEW ARTICLES, NUMBERED 32 AND 40, TO IMPROVE THE REGULATIONS OF THE GOVERNING BODIES OF TELEFONICA, S.A. None For 0 0 0 10 AMENDMENT OF ARTICLES 16, 18, 18 BIS AND 21 OF THE BY-LAWS (WHICH BECOME ARTICLES 17, 22, 4 AND 26, RESPECTIVELY) AND ADDITION OF TWO NEW ARTICLES, NUMBERED 43 AND 44, WITH A VIEW TO BRINGING THE PROVISIONS OF THE BY- LAWS INTO LINE WITH THE LATEST LEGISLATIVE CHANGES. None For 0 0 0 11 APPROVAL OF A CONSOLIDATED TEXT OF THE BY-LAWS WITH A VIEW TO SYSTEMATIZING AND STANDARDIZING ITS CONTENT, INCORPORATING THE AMENDMENTS APPROVED, AND RENUMBERING SEQUENTIALLY THE TITLES, SECTIONS, AND ARTICLES INTO WHICH IT IS DIVIDED. None For 0 0 0 12 AMENDMENT AND APPROVAL OF THE CONSOLIDATED REGULATIONS FOR THE GENERAL SHAREHOLDERS' MEETING. None For 0 0 0 13 SHAREHOLDER COMPENSATION. DISTRIBUTION OF DIVIDENDS WITH A CHARGE TO UNRESTRICTED RESERVES. None For 0 0 0 14 DELEGATION TO THE BOARD OF DIRECTORS OF THE POWER TO ISSUE DEBENTURES, BONDS, NOTES AND OTHER FIXED-INCOME SECURITIES, BE THEY SIMPLE, EXCHANGEABLE AND/OR CONVERTIBLE, GRANTING THE BOARD, IN THE LAST CASE, THE POWER TO EXCLUDE THE PRE-EMPTIVE RIGHTS OF SHAREHOLDERS, AS WELL AS THE POWER TO ISSUE PREFERRED SHARES AND THE POWER TO GUARANTEE ISSUANCES BY COMPANIES OF THE GROUP. None For 0 0 0 15 DELEGATION OF POWERS TO FORMALIZE, INTERPRET, CORRECT AND IMPLEMENT THE RESOLUTIONS ADOPTED BY THE SHAREHOLDERS AT THE GENERAL SHAREHOLDERS' MEETING. None For 0 0 0 16 CONSULTATIVE VOTE ON THE REPORT ON DIRECTOR COMPENSATION POLICY OF TELEFONICA, S.A. None For 0 0 0 CHESAPEAKE ENERGY CORPORATION Security: Meeting Type: Annual Ticker: CHK Meeting Date: 14-Jun-2013 ISIN US1651671075 Vote Deadline Date: 13-Jun-2013 Agenda Management Total Ballot Shares: Last Vote Date: 04-Jun-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BOB G. ALEXANDER For None 0 0 0 2 ELECTION OF DIRECTOR: MERRILL A. "PETE" MILLER, JR. For None 0 0 0 3 ELECTION OF DIRECTOR: THOMAS L. RYAN For None 0 0 0 4 ELECTION OF DIRECTOR: VINCENT J. INTRIERI For None 0 0 0 5 ELECTION OF DIRECTOR: FREDERIC M. POSES For None 0 0 0 6 ELECTION OF DIRECTOR: ARCHIE W. DUNHAM For None 0 0 0 7 ELECTION OF DIRECTOR: R. BRAD MARTIN For None 0 0 0 8 ELECTION OF DIRECTOR: LOUIS A. RASPINO For None 0 0 0 9 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. For None 0 0 0 10 TO APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT PROXY ACCESS. For None 0 0 0 11 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. For None 0 0 0 12 TO APPROVE AN AMENDMENT TO OUR 2003 STOCK AWARD PLAN FOR NON-EMPLOYEE DIRECTORS. For None 0 0 0 13 AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. For None 0 0 0 14 TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. For None 0 0 0 15 TO APPROVE THE ADOPTION OF OUR ANNUAL INCENTIVE PLAN. For None 0 0 0 16 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 17 SHAREHOLDER PROPOSAL RELATING TO CREATION OF RISK OVERSIGHT COMMITTEE. Against None 0 0 0 18 SHAREHOLDER PROPOSAL RELATING TO RE-INCORPORATION IN DELAWARE. Against None 0 0 0 19 SHAREHOLDER PROPOSAL RELATING TO ACCELERATED VESTING OF SENIOR EXECUTIVES' EQUITY AWARDS UPON A CHANGE OF CONTROL. Against None 0 0 0 HUANENG POWER INTERNATIONAL, INC. Security: Meeting Type: Annual Ticker: HNP Meeting Date: 19-Jun-2013 ISIN US4433041005 Vote Deadline Date: 07-Jun-2013 Agenda Management Total Ballot Shares: Last Vote Date: 04-Jun-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO CONSIDER AND APPROVE THE WORKING REPORT FROM THE BOARD OF DIRECTORS OF THE COMPANY FOR 2012 None For 0 0 0 2 TO CONSIDER AND APPROVE THE WORKING REPORT FROM THE SUPERVISORY COMMITTEE OF THE COMPANY FOR 2012 None For 0 0 0 3 TO CONSIDER AND APPROVE THE AUDITED FINANCIAL STATEMENTS OF THE COMPANY FOR 2012 None For 0 0 0 4 TO CONSIDER AND APPROVE THE PROFIT DISTRIBUTION PLAN OF THE COMPANY FOR None For 0 0 0 5 TO CONSIDER AND APPROVE THE PROPOSAL REGARDING THE APPOINTMENT OF THE COMPANY'S AUDITORS FOR 2013 None For 0 0 0 6 PROPOSAL REGARDING THE ISSUE OF MEDIUM AND LONG TERM DEBT FINANCING INSTRUMENTS None For 0 0 0 7 TO CONSIDER AND APPROVE THE PROPOSAL REGARDING THE ISSUE OF SHORT-TERM DEBENTURES OF THE COMPANY None For 0 0 0 8 TO CONSIDER AND APPROVE THE PROPOSAL REGARDING THE ISSUE OF SUPER SHORT-TERM DEBENTURES None For 0 0 0 9 TO CONSIDER AND APPROVE THE ISSUE OF PRIVATE PLACEMENT OF FINANCIAL INSTRUMENTS None For 0 0 0 NIPPON TELEGRAPH & TELEPHONE CORPORATION Security: Meeting Type: Annual Ticker: NTT Meeting Date: 25-Jun-2013 ISIN US6546241059 Vote Deadline Date: 18-Jun-2013 Agenda Management Total Ballot Shares: Last Vote Date: 04-Jun-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DISTRIBUTION OF RETAINED EARNINGS AS DIVIDENDS: YEAR-END DIVIDENDS: 80 JPY PER ONE SHARE OF COMMON STOCK For Abstain 0 0 0 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date July 24, 2013 * Print the name and title of each signing officer under his or her signature.
